People v Munoz (2014 NY Slip Op 07281)





People v Munoz


2014 NY Slip Op 07281


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13288

[*1] The People of the State of New York,	Dkt. 38117C/12 Respondent,
vJoel Munoz, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of
counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered August 27, 2012, convicting defendant, upon his plea of guilty, of disorderly conduct, and sentencing him to a conditional discharge, unanimously reversed, on the law, the plea vacated and the complaint dismissed in the interest of justice.
There is nothing in the record to indicate that defendant understood, and waived, any of his constitutional rights under Boykin v Alabama (395 US 238 [1969]). Defendant said nothing on the record during the proceedings, defense counsel simply stated that defendant wished to accept the plea and sentence offered by the People, and the court stated that the plea was accepted. The court did not ask any questions of defendant or defense counsel, including whether defendant had discussed with counsel the
consequences of pleading guilty. Accordingly, we find the plea
to be defective (see People v Tyrell, 22 NY3d 359, 364 [2013]; People v Harris, 61 NY2d 9, 16-19 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK